Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2004/0128880).

Regarding claim 1, Abe discloses a flexible display device (see Figs. 25-26) comprising: 
a module housing including a curved portion disposed at a connecting portion connecting a horizontal portion and a vertical portion of a main housing (see in Figs. 25-26 housing of display device 50 including a curved portion connecting a horizontal portion and a vertical portion of the display device 50; para[0055]-para[0058]), a flat portion disposed at the horizontal portion and connected to the curved portion (see in Figs. 25-26 flat portion disposed at the horizontal portion coplanar with horizontal tracks 54; para[0055]-para[0058]), and guide rails disposed at opposite sides of the flat portion and the curved portion (see in Figs. 25-26 tracks including vertical tracks 53 and horizontal tracks 54 disposed also at the curved portion; para[0055]-para[0058]), wherein end portions of the guide rails are extended below the curved portion to provide space under the curved portion (see in Figs. 25-26 end portions of the tracks comprising the vertical tracks 53 to provide space under the curved portion; para[0055]-para[0058]); 
a flexible display panel disposed at a rear surface of the curved portion and partially exposed to the space (see location of flexible display sheet 2 in Figs. 25-26, based on the broadest reasonable interpretation of the claimed limitations; see Abstract; para[0055]-para[0058]); 
a moving plate including a front surface to which the flexible display panel is coupled, wherein the moving plate is configured to be moved along the guide rails with the flexible display panel (see door 51 and pull sheet 8 serving as the claimed moving plate; para[0055]-para[0058]); and 
a driving member coupled to the module housing and moving the moving plate (e.g. the mechanism for raising/lowering the door 51 and pull sheet 8; para[0055]-para[0058]).

Regarding claim 9, Abe discloses all the claim limitations as applied above (see claim 1). In addition, Abe discloses the driving member comprises: a first driving member including first rollers supporting the front surface of the moving plate (see rollers of element 7 in Figs. 25-26 included in the claimed driving member supporting the front surface of door 51 and pull sheet 8), a first shaft having opposite ends rotatably coupled to the module housing to rotate the first rollers (see shaft of element 7 in Figs. 25-26), and a driving motor rotating the first shaft (e.g. a motor of garage door 51 that will produce rotating of the shaft of element 7 when raising/lowering the garage door 51, based on the broadest reasonable interpretation of the claimed limitations; para[0055]-para[0059]); and
a second driving member including second rollers supporting a rear surface of the moving plate (see rollers of element 7 in Figs. 25-26 supporting also a rear surface of door 51 and pull sheet 8, based on the broadest reasonable interpretation of the claimed limitations), a second shaft having opposite ends rotatably coupled to the module housing to rotate the second rollers (see shaft of element 7 in Figs. 25-26).

Regarding claim 17, Abe discloses all the claim limitations as applied above (see claim 1). In addition, Abe discloses the flat portion is provided with a supporting flange which is embedded in and fixed to the horizontal portion, and the guide rails are coupled to the supporting flange (see shapes in Figs. 25-26 comprising the claimed flange provided in the flat portion of the display device 50 and fixed to the horizontal portion by being coupled to horizontal tracks 54, based on the broadest reasonable interpretation of the claimed limitations).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0128880), in view of He et al. (US 2021/0044683).

Regarding claim 10, Abe discloses all the claim limitations as applied above (see claim 9). However, Abe does not appear to expressly disclose the moving plate is provided with holes penetrating the front and rear surfaces at the opposite sides thereof, and the first driving member includes rotation supporting members having protrusions configured to be inserted into the holes.
He discloses a moving plate provided with holes penetrating a front and rear surfaces at opposite sides thereof (see Figs. 1-3 and 15-22; see e.g. chain 43 comprising the claimed moving plate with holes penetrating a front and rear surfaces at opposite sides thereof; para[0135]-para[0137]), and a first driving member including rotation supporting members having protrusions configured to be inserted into the holes (see Figs. 1-3 and 15-22; see protrusions of chain wheel 41; “the chain 43 is meshed with the chain wheel 41”; para[0135]-para[0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Abe’s invention, with the teachings in He’s invention, to have the moving plate is provided with holes penetrating the front and rear surfaces at the opposite sides thereof, and the first driving member includes rotation supporting members having protrusions configured to be inserted into the holes, for the advantage of  better controlling the movement mechanism to act to adjust the degree of expansion of the flexible screen, while making full use of the characteristics of the flexible screen to realize expansion and retraction of the flexible screen, thus increasing efficiency (para[0065]; para[0235]).

Regarding claim 16, Abe discloses all the claim limitations as applied above (see claim 1). However, Abe does not appear to expressly disclose the moving plate includes a rear surface having grooves at the opposite sides thereof.
He discloses a moving plate includes a rear surface having grooves at opposite sides thereof (see Figs. 1-3 and 15-22; see e.g. chain 43 comprising the claimed moving plate with a rear surface having grooves at opposite sides thereof; para[0135]-para[0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Abe’s invention, with the teachings in He’s invention, to have the moving plate includes a rear surface having grooves at the opposite sides thereof, for the advantage of realizing a display device that better controlls the movement mechanism to act to adjust the degree of expansion of the flexible screen, while making full use of the characteristics of the flexible screen to realize expansion and retraction of the flexible screen, thus increasing efficiency (para[0065]; para[0235]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0128880), in view of Akiyama et al. (US 2006/0125973).

Regarding claim 11, Abe discloses all the claim limitations as applied above (see claim 9). However, Abe does not appear to expressly disclose the first rollers and the second rollers are provided with damping members formed with urethane or silicone on outer circumferential surfaces thereof, respectively.
Akiyama discloses first rollers and second rollers provided with damping members formed with rubber on outer circumferential surfaces thereof, respectively (see Abstract; Figs. 1 and 5; para[0003]; para[0057]-para[0060]; para[0063]; para[0091]-para[0092]; para[0095]-para[0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Abe’s invention, with the teachings in Akiyama’s invention, to have the first rollers and the second rollers are provided with damping members formed with rubber on outer circumferential surfaces thereof, respectively, for the advantage of providing a display device in which when display is performed with the display device extended, the display can be stably performed (para[0060]; para[0095]).
Even though the combination of Abe and Akiyama does not appear to expressly disclose the rubber is made of urethane or silicone, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because e.g. silicone rubber for fixing rollers is known for such function (see column 1, lines 12-18 of Shudo (US 6,328,682) for evidentiary support).

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2004/0128880), in view of Rosell Rosell (US 2016/0265275).

Regarding claim 12, Abe discloses all the claim limitations as applied above (see claim 1). However, Abe does not appear to expressly disclose rolling members which roll along the guide rails are provided on opposite sides of the rear surface of the moving plate.
Rosell Rosell discloses rolling members which roll along guide rails are provided on opposite sides of a rear surface of a moving plate (see in regard to Figs. 1D, 5, 7, 9 and 13-15 the claimed rolling members comprising wheels 31 which roll along guide rails 3-4, and are provided on opposite sides of a rear surface of sheet 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Abe’s invention, with the teachings in Rosell Rosell’s invention, to have rolling members which roll along the guide rails are provided on opposite sides of the rear surface of the moving plate, for the advantage of a mechanism that allows sliding of the moving plate in a highly easy way (para[0013]).

Regarding claim 13, Abe and Rosell Rosell disclose all the claim limitations as applied above (see claim 12). In addition, Rosell Rosell discloses each of the rolling members includes a guide roller which rolls while being supported by the guide rail and a roller fixing member to which the guide roller rolling along the guide rail is coupled and provided on the rear surface of the moving plate (see in regard to Figs. 1D, 5, 7, 9 and 13-15 the claimed rolling members including wheels 31 which roll along guide rails 3-4, and handle 26 to which wheels 31 is coupled and provided on the rear surface of sheet 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have each of the rolling members includes a guide roller which rolls while being supported by the guide rail and a roller fixing member to which the guide roller rolling along the guide rail is coupled and provided on the rear surface of the moving plate, as also taught by Rosell Rosell, for the advantage of a structure and mechanism that allows sliding of the moving plate in a highly easy way (para[0013]).

Regarding claim 14, Abe and Rosell Rosell disclose all the claim limitations as applied above (see claim 13). In addition, Rosell Rosell discloses the guide rail includes a coupling portion coupled to the module housing, extended portions extended toward the moving plate at opposite sides of the coupling portion so that the guide rollers are inserted into and supported by the extended portions, and bent end portions bent toward each other at ends of the extended portions to prevent separation of the guide rollers from the guide rail, respectively (see in regard to Figs. 5, 7, 9 and 13 the guide rail 3-4 includes a coupling portion coupled to element 1, two portions extending from the coupling portion toward sheet 15 at opposite sides of the coupling portion to insert and support wheel 31, and end portions of the extending portions are bent/curved towards each other to retain wheel 31 into the guide rail 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the guide rail includes a coupling portion coupled to the module housing, extended portions extended toward the moving plate at opposite sides of the coupling portion so that the guide rollers are inserted into and supported by the extend ed portions, and bent end portions bent toward each other at ends of the extended portions to prevent separation of the guide rollers from the guide rail, respectively, as also taught by Rosell Rosell, for the advantage of a structure and mechanism that allows sliding of the moving plate in a highly easy way (para[0013]).

Regarding claim 15, Abe and Rosell Rosell disclose all the claim limitations as applied above (see claim 13). In addition, the combination discloses the flexible display device further comprises: a lower housing coupled to the lower end of the curved portion and including connecting rails at opposite sides thereof  (see in Figs. 25-26 of Abe portion of the housing of display device 50 at the lower end of the curved portion including vertical tracks 53), wherein the connecting rails are connected with the guide rails so that the guide rollers roll and move therein (see that in the combination guide rollers of Rosell Rosell roll and move along the vertical tracks 53).

Allowable Subject Matter

Claims 2-8 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 2, Abe discloses all the claim limitations as applied above (see claim 1). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…the moving plate is provided with a through hole penetrated by a flexible circuit film connected to a source printed circuit board of the flexible display panel”, as claimed in claim 2.

Regarding claims 3-8 and 18, these claims would be allowable based on their dependency on claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623